DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains content directed towards the following patentably distinct species of the claimed invention.

Generic Claim: drawn to a system utilizing monitoring a utility infrastructure utilizing sensors and determine a condition associated with the area of the utility infrastructure poses a risk of hazard to the utility infrastructure (each of Claims 1-12).
Species I: based on detecting a vibration of the support structure from the sensor, alert based on a determination of the vibration poses a risk hazard to the utility infrastructure, notification of the risk of hazard. (each of Claims 13-16).
Species II: light detection and ranging (LiDAR sensor) scan and generate a point cloud data for the common target area, based on the composite set of point cloud data, identify a condition associated with the target area. (each of Claims 17-19).
Species III:  obtaining data indicative of vegetation in proximity to power lines or support structure, determining wind effect on vegetation, determination of the wind effect posing a hazard (each Claims 29-30 and 31).

Claims 1-12 are generic to the following disclosed patentably distinct species: drawn to a system utilizing monitoring a utility infrastructure utilizing sensors and determine a condition associated with the area of the utility infrastructure poses a risk of hazard to the utility infrastructure (Species I); based on detecting a vibration of the support structure from the sensor, alert based on a determination of the vibration poses a risk hazard to the utility infrastructure, notification of the risk of hazard (Species II); light detection and ranging (LiDAR sensor) scan and generate a point cloud data for the common target area, based on the composite set of point cloud data, identify a condition associated with the target area (Species III); :  obtaining data indicative of vegetation in proximity to power lines or support structure, determining wind effect on vegetation, determination of the wind effect posing a hazard. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623